DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 13, on line 1, delete "The LED luminaire emergency driver" and replace with – The light emitting diode (LED) luminaire --;
In Claim 14, on line 1, delete "The LED luminaire emergency driver" and replace with – The light emitting diode (LED) luminaire --;
In Claim 15, on line 1, delete "The LED luminaire emergency driver" and replace with – The light emitting diode (LED) luminaire --;
In Claim 16, on line 1, delete "The LED luminaire emergency driver" and replace with – The light emitting diode (LED) luminaire --;
In Claim 17, on line 1, delete "The LED luminaire emergency driver" and replace with – The light emitting diode (LED) luminaire --;
In Claim 18, on line 1, delete "The LED luminaire emergency driver" and replace with – The light emitting diode (LED) luminaire --;
In Claim 19, on line 1, delete "The LED luminaire emergency driver" and replace with – The light emitting diode (LED) luminaire --;
In Claim 20, on line 1, delete "The LED luminaire emergency driver" and replace with – The light emitting diode (LED) luminaire --;

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light-emitting diode (LED) luminaire emergency drivers including two electrical conductors configured to couple to alternate-current (AC) mains to receive a line voltage; a rechargeable battery comprising a positive potential terminal and a negative potential terminal with a terminal voltage across thereof; a charger circuit comprising a first switching transformer, the charger circuit coupled to the two electrical conductors and configured to generate a charging voltage with respect to a first ground reference to charge the rechargeable battery when the line voltage is available; an LED driving circuit comprising a second switching transformer and an optocoupler, wherein the LED driving circuit is configured to receive the terminal voltage and to convert the terminal voltage into a first supplied voltage with respect to a second ground reference when the line voltage is unavailable; and a charging and discharging control circuit comprising a transistor circuit assembly and a relay switch comprising a coil coupled to the transistor circuit assembly, the relay switch configured to relay the first supplied voltage to external LED arrays to operate thereof when the line voltage is 

The light-emitting diode (LED) luminaire emergency driver, as disclosed above, wherein the optocoupler is configured to feedback-control the second switching transformer; the optocoupler comprising an infrared emitting diode and a phototransistor configured to receive optical signals emitting from the infrared emitting diode, wherein the optocoupler is configured to operate in response to the first supplied voltage and to enable the relay switch to relay the first supplied voltage to the output electrical terminal and to operate the external LED arrays when the line voltage is unavailable.

Claims 2-11 are allowed for being dependent on the allowed claim 1. 

With regard to claim 12, while light-emitting diode (LED) luminaires including one or more LED arrays with an LED forward voltage; a power supply unit, comprising: two main electrical conductors; a main full-wave rectifier coupled to the two main electrical conductors, the main full-wave rectifier configured to convert a line voltage inputted from the two main electrical conductors into a main direct-current (DC) voltage; and a power switching converter comprising a main transformer and a power factor correction (PFC) and power switching circuit, wherein the PFC and power switching circuit is coupled to the main full-wave rectifier via an input filter and configured to improve a power factor, to reduce voltage ripples, and to convert the main DC voltage into a second supplied voltage configured to couple to the one or more LED arrays to operate thereof when the line voltage is available; and 
an LED luminaire emergency driver, comprising: two electrical conductors configured to couple to alternate-current (AC) mains to receive the line voltage; a rechargeable battery comprising a positive potential terminal and a negative potential terminal with a terminal voltage across thereof; a charger circuit comprising a first switching transformer, the charger circuit coupled to the two electrical conductors and configured to generate a charging voltage with respect to a first ground reference to charge the rechargeable battery when the line voltage is available; an LED driving circuit comprising a second switching transformer and, wherein the LED driving circuit is configured to receive the terminal voltage and to convert the terminal voltage into a first supplied voltage with respect to a second ground reference when the line voltage is unavailable; and a charging and discharging control circuit comprising a transistor circuit assembly and a relay switch comprising a coil coupled to the transistor circuit assembly, 

The light-emitting diode (LED) luminaires, as disclosed above, wherein the optocoupler configured to feedback-control the second switching transformer; the optocoupler comprises an infrared emitting diode and a phototransistor configured to receive optical signals emitting from the infrared emitting diode, wherein the optocoupler is configured to operate in response to the first supplied voltage and to enable the relay switch to relay the first supplied voltage to the output electrical terminal and to operate the one or more LED arrays when the line voltage is unavailable.

Claims 13-20 are allowed for being dependent on the allowed claim 12. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Strijker J W (US 20110026277 A1) discloses an light-emitting diode (LED) luminaire emergency driver including an opto-coupler containing an infra-red light emitting diode (LED) and a photo-detector. The driver allows using a switched mode regulator to enable efficient conversion from the first voltage to the second voltage without consuming unnecessary amounts of energy. Enables driving an opto-coupler without requiring components that consume a significant amount of power.

Yitzhak et al. (WO 2012119244 A1) discloses an light-emitting diode (LED) luminaire emergency driver having an opto-isolator that includes an infra-red LED. The driver enables adjustment of feedback by sinking or sourcing current to or from feedback circuit. Improves safety and reduces power consumption of LED module.

Tsai Wen-Huei (US 20120176046 A1) discloses an light-emitting diode (LED) luminaire emergency driver having an opto-coupler. The driver controls brightness of . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875